In an action to recover damages for wrongful death, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered June 14, 1973, in favor of defendant upon the trial court’s dismissal of the complaint at the close of the entire case. Judgment reversed, on the law and in the interests of justice, and new trial granted, with costs to abide the event. The appeal did not present questions of fact. The Trial Judge’s interference in the trial may have prevented plaintiff from adducing evidence sufficient to establish a prima facie case. Gulotta, P. J., Martuscello, Latham, Cohalan and Shapiro, JJ., concur.